COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-04-322-CV
  
  
LARRY 
JAMES FERGUSON, AS                                               APPELLANT
INDEPENDENT 
EXECUTOR OF THE
ESTATE 
OF L.J. FERGUSON, JR.,
DECEASED
  
V.
  
NORMA 
FERGUSON                                                                 APPELLEE
 
  
------------
FROM 
PROBATE COURT NO. 1 OF TARRANT COUNTY
------------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered “Appellant’s Motion To Dismiss Appeal.”  It is the 
court's opinion that the motion should be granted; therefore, we dismiss the 
appeal.  See TEX. R. APP. P. 42.1(a)(1), 43.2(f).
        Appellant 
shall pay all costs of this appeal, for which let execution issue.
 
  
                                                                  PER 
CURIAM
 
 
PANEL 
D:   GARDNER, J.; CAYCE, C.J.; and MCCOY, JJ.
 
DELIVERED: 
March 3, 2005


NOTES
1.  
See Tex. R. App. P. 47.4.